Title: To Alexander Hamilton from Benjamin Lincoln, 31 December 1793
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, December 31, 1793. “In your circular letter under the date of Decr 20th Instant You request that all my acct to the end of the year should be promptly rendered. Those for the third quarter will be presented herewith, the fourth will follow some time in Jany. The reasons why we are so late with our third quarter arise from the sickness of my Clerks one of which is yet confined and probably will never be able again to attend the Office.… I was in hopes that I should have received your remarks on my last quarterly account while these were in my possession as it is much easier to correct the errors in the second which were committed in the first. Can you not permit us in future to retain the succeeding untill we receive your remarks on our preceeding quarterly account? …”
